 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MELVIN LEE WILSON,                                 No. 2:19-cv-0886 KJN P
12                      Plaintiff,
13          v.                                          ORDER
14   RABBI FERRIS, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983, and requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

19   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

21   Accordingly, the request to proceed in forma pauperis will be granted.

22          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly

27   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 2   § 1915(b)(2).

 3           The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 8           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

10   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

11   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

12   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

13   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

14   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

15   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

16   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

17   1227.

18           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

19   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

20   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic
21   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

22   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

23   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

24   sufficient “to raise a right to relief above the speculative level.” Id. at 555. However, “[s]pecific

25   facts are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what

26   the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93
27   (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal quotations marks omitted).

28   In reviewing a complaint under this standard, the court must accept as true the allegations of the
                                                        2
 1   complaint in question, Erickson, 551 U.S. at 93, and construe the pleading in the light most

 2   favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

 3   grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 4   Plaintiff’s Allegations

 5             Plaintiff claims that in March of 2018, he met with Rabbi Ferris and applied for a religious

 6   kosher diet to meet plaintiff’s religious dietary needs. Further, plaintiff alleges that the “religious

 7   diet committee” arbitrarily denied plaintiff’s request for kosher diet, without explanation.

 8   Plaintiff names Rabbi Ferris, the religious diet committee, and the warden as defendants in this

 9   action.

10   First Amendment Free Exercise Clause

11             “Prison walls do not form a barrier separating prison inmates from the protections of the

12   Constitution.” Turner v. Safley, 482 U.S. 78, 84 (1987). Among the rights prisoners possess is

13   the right to the free exercise of religion, subject to limitations justified by the considerations

14   underlying our penal system. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987).

15   To merit protection under the free exercise clause of the First Amendment, a religious claim must

16   satisfy two criteria. “First, the claimant’s proffered belief must be sincerely held.” Malik v.

17   Brown, 16 F.3d 330, 333 (9th Cir. 1994) (citations omitted). Second, “the claim must be rooted

18   in religious belief, not in ‘purely secular’ philosophical concerns.” Id. (citations omitted).

19   Determining whether a claim is “rooted in religious belief” requires analyzing whether the

20   plaintiff’s claim is related to his sincerely held religious belief. Id. (citations omitted); see Shakur
21   v. Schiriro, 514 F.3d 878, 885 (9th Cir. 2008) (proper focus of free exercise analysis of diet

22   request is whether inmate “sincerely believes eating kosher meat is consistent with his faith.”)

23   Discussion

24             Plaintiff’s complaint fails to identify how defendant Ferris or the warden were responsible

25   for the alleged constitutional violation. Barren v. Harrington, 152 F.3d 1193, 1194-95 (9th Cir.

26   1998), cert. denied, 525 U.S. 1154 (1999) (“A plaintiff must allege facts, not simply conclusions,
27   that show that an individual was personally involved in the deprivation of his civil rights.”). In

28   order to state a claim for relief, plaintiff must connect the named defendants to the claimed denial
                                                        3
 1   of his rights. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“liability under section 1983

 2   arises only upon a showing of personal participation by the defendant. . . .” (citation omitted));

 3   Johnson v. Duffy, 588 F.3d 740, 743-44 (9th Cir. 1978) (discussing “requisite causal connection”

 4   in section 1983 cases between named defendant and claimed injury). The court cannot determine

 5   from the complaint what role, if any, the named defendants played in the alleged deprivation of

 6   plaintiff’s rights. Although plaintiff claims he met with Rabbi Ferris, plaintiff does not allege that

 7   the rabbi was on the religious diet committee or otherwise involved in the denial of a religious

 8   diet. Plaintiff failed to include any charging allegations as to the warden.1

 9          Moreover, plaintiff names the committee as a defendant, apparently attempting to name

10   the members as doe defendants. Plaintiff’s use of Doe defendants is problematic, see Gillespie v.

11   Civiletti, 629 F.2d 637, 642 (9th Cir. 1980), and ultimately unnecessary. Rule 15 of the Federal

12   Rules of Civil Procedure, not state law “Doe” pleading practices, governs whether new

13   defendants may be added and if so, whether the claims against them would relate back to the

14   filing of the initial complaint. Should plaintiff learn the identities of the “Doe” parties he wishes

15   to serve, he must promptly move pursuant to Rule 15 to file an amended complaint to add them as

16   defendants. See Brass v. County of Los Angeles, 328 F.3d 1192, 1197-98 (9th Cir. 2003). If the

17   timing of his amended complaint raises questions as to the statute of limitations, plaintiff must

18   satisfy the requirements of Rule 15(c), which is the controlling procedure for adding defendants

19   whose identities were discovered after commencement of the action. Additionally, unknown

20   persons cannot be served with process until they are identified by their real names and the court
21
     1
22     Plaintiff is cautioned that supervisory personnel are generally not liable under § 1983 for the
     actions of their employees under a theory of respondeat superior and, therefore, when a named
23   defendant holds a supervisorial position, the causal link between him and the claimed
     constitutional violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th
24   Cir. 1979) (no liability where there is no allegation of personal participation); Mosher v. Saalfeld,
     589 F.2d 438, 441 (9th Cir. 1978) (no liability where there is no evidence of personal
25   participation), cert. denied, 442 U.S. 941 (1979). Vague and conclusory allegations concerning
26   the involvement of official personnel in civil rights violations are not sufficient. See Ivey v.
     Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982) (complaint devoid of specific factual
27   allegations of personal participation is insufficient). Based on plaintiff’s allegations, the warden
     would be an appropriately-named defendant only if the warden participated in the decision to
28   deny plaintiff’s request for a religious diet.
                                                        4
 1   will not investigate the names and identities of unnamed defendants.

 2          Therefore, the court finds the allegations in plaintiff’s complaint so vague and conclusory

 3   that it is unable to determine whether the current action is frivolous or fails to state a claim for

 4   relief. The court has determined that the complaint does not contain a short and plain statement

 5   as required by Fed. R. Civ. P. 8(a)(2). Although the Federal Rules adopt a flexible pleading

 6   policy, a complaint must give fair notice and state the elements of the claim plainly and

 7   succinctly. Jones v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must

 8   allege with at least some degree of particularity overt acts which defendants engaged in that

 9   support plaintiff’s claim. Id. Because plaintiff has failed to comply with the requirements of Fed.

10   R. Civ. P. 8(a)(2), the complaint must be dismissed. The court will, however, grant leave to file

11   an amended complaint.

12          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

13   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See, e.g.,

14   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

15   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

16   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

17   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

18   F.2d 164, 167 (9th Cir. 1980). Furthermore, vague and conclusory allegations of official

19   participation in civil rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266,

20   268 (9th Cir. 1982).
21          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

22   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

23   complaint be complete in itself without reference to any prior pleading. This requirement exists

24   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

25   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

26   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation
27   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

28   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim
                                                        5
 1   and the involvement of each defendant must be sufficiently alleged.

 2             In accordance with the above, IT IS HEREBY ORDERED that:

 3             1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

 4             2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 5   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

 6   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 7   Director of the California Department of Corrections and Rehabilitation filed concurrently

 8   herewith.

 9             3. Plaintiff’s complaint is dismissed.

10             4. Within thirty days from the date of this order, plaintiff shall complete the attached

11   Notice of Amendment and submit the following documents to the court:

12                    a. The completed Notice of Amendment; and

13                    b. An original and one copy of the Amended Complaint.

14   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

15   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

16   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

17             Failure to file an amended complaint in accordance with this order may result in the

18   dismissal of this action.

19   Dated: June 11, 2019

20
21
     /wils0886.14n
22

23

24

25

26
27

28
                                                          6
 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MELVIN LEE WILSON,                            No. 2:19-cv-0886 KJN P
12                    Plaintiff,
13         v.                                      NOTICE OF AMENDMENT
14   RABBI FERRIS, et al.,
15                    Defendants.
16

17         Plaintiff hereby submits the following document in compliance with the court's order

18   filed______________.

19                _____________                 Amended Complaint
     DATED:
20
21                                              ________________________________
                                                Plaintiff
22

23

24

25

26
27

28
